1                              UNITED STATES DISTRICT COURT

2                                      DISTRICT OF NEVADA

3
      ANTHONY CLARKE,                                      Case No. 3:18-cv-00291-RCJ-CBC
4
                                           Plaintiff                   ORDER
5            v.

6     ISIDRO BACA et al.,
                                      Defendants
7

8           This action began with a pro se civil rights complaint filed under 42 U.S.C. § 1983

9    by a former state prisoner. On September 18, 2019, this Court issued an order directing

10   Plaintiff to file his updated address with this Court within thirty (30) days. (ECF No. 6.)

11   The thirty-day period has now expired, and Plaintiff has not filed his updated address or
     otherwise responded to the Court’s order.
12
            District courts have the inherent power to control their dockets and “[i]n the
13
     exercise of that power, they may impose sanctions including, where appropriate . . .
14
     dismissal” of a case. Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831
15
     (9th Cir. 1986). A court may dismiss an action, with prejudice, based on a party’s failure
16
     to prosecute an action, failure to obey a court order, or failure to comply with local rules.
17
     See Ghazali v. Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (affirming dismissal for
18
     noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir.
19
     1992) (affirming dismissal for failure to comply with an order requiring amendment of
20
     complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988) (affirming dismissal
21
     for failure to comply with local rule requiring pro se plaintiffs to keep court apprised of
22
     address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir. 1987) (affirming
23   dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
24   1424 (9th Cir. 1986) (affirming dismissal for lack of prosecution and failure to comply with
25   local rules).
26          In determining whether to dismiss an action for lack of prosecution, failure to obey
27   a court order, or failure to comply with local rules, the court must consider several factors:
28   (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to
                                                       1
1
     manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy favoring
2
     disposition of cases on their merits; and (5) the availability of less drastic alternatives.
3
     See Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423-24; Malone, 833 F.2d at
4    130; Ferdik, 963 F.2d at 1260-61; Ghazali, 46 F.3d at 53.
5            Here, the Court finds that the first two factors, the public’s interest in expeditiously
6    resolving this litigation and the Court’s interest in managing the docket, weigh in favor of
7    dismissal. The third factor, risk of prejudice to Defendants, also weighs in favor of
8    dismissal, since a presumption of injury arises from the occurrence of unreasonable delay
9    in filing a pleading ordered by the court or prosecuting an action. See Anderson v. Air
10   West, 542 F.2d 522, 524 (9th Cir. 1976).           The fourth factor—public policy favoring

11   disposition of cases on their merits—is greatly outweighed by the factors in favor of

12   dismissal discussed herein. Finally, a court’s warning to a party that his failure to obey

13   the court’s order will result in dismissal satisfies the “consideration of alternatives”

14   requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson, 779

15   F.2d at 1424. The Court’s order requiring Plaintiff to file his updated address with the
     Court within thirty (30) days expressly stated: “IT IS FURTHER ORDERED that, if Plaintiff
16
     fails to timely comply with this order, the Court will dismiss this case without prejudice.”
17
     (ECF No. 6 at 2.) Thus, Plaintiff had adequate warning that dismissal would result from
18
     his noncompliance with the Court’s order to file his updated address within thirty (30)
19
     days.
20
             It is therefore ordered that this action is dismissed without prejudice based on
21
     Plaintiff’s failure to file an updated address in compliance with this Court’s September 18,
22
     2019, order.
23
             It is further ordered that the Clerk of Court will enter judgment accordingly.
24

25           DATED THIS 20th day of December 2019.

26

27                                                       UNITED STATES DISTRICT JUDGE

28
                                                    2
